Citation Nr: 0215183	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  02-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date, prior to April 17, 
2001, for assignment of a separate evaluation of 10 percent 
for post traumatic arthritis of the left knee.

2.  Entitlement to an effective date, prior to April 17, 
2001, for assignment of a separate evaluation of 10 percent 
for degenerative arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to January 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which closed out a combined 10 percent evaluation for 
right ankle sprain with degenerative arthritis and left knee 
sprain with degenerative arthritis and assigned separate 10 
percent evaluations for each disorder effective April 17, 
2001.

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference at the RO in July 
2002.  A transcript of the testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The RO in October 1999, granted service connection for a 
right ankle sprain with degenerative arthritis and left knee 
sprain with post traumatic arthritis and assigned a 10 
percent evaluation combined for these disorders.  Notice of 
this decision was sent to the veteran on November 9, 1999. 

2.  The veteran did not appeal the October 1999 rating 
decision.

3.  On April 17, 2001, the veteran filed an increased rating 
claim for his left ankle and right knee disorders.

4.  A VA treatment record dated December 28, 2000 reflects 
that his left knee was examined for increased symptoms 
following a fall, with decreased motion, increased pain and 
small joint effusion.  

5.  The December 28, 2000 VA record is the date of informal 
claim and is also the earliest time an ascertainable increase 
in disability occurred within one year of the April 17, 2001 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, for the assignment of 
a separate 10 percent evaluation for post traumatic arthritis 
of the left knee retroactive to December 28, 2000, have been 
met.  38 U.S.C.A. §§ 5101, 5017, 5110 (West 1991 & Supp. 
2002;  38 C.F.R. §§ 3.151, 3.155, 3.400 (2001).

2.  The criteria for an effective date, for the assignment of 
a separate 10 percent evaluation for degenerative arthritis 
of the right ankle have been met. 38 U.S.C.A. §§ 5101, 5107, 
5110;  38 C.F.R. §§ 3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran contends that he is entitled to an effective date 
back to his date of claims filed in 1997 for assignment of 
separate evaluations for his left knee and right ankle 
disabilities.  

On August 8, 1997 the RO received the veteran's original 
application for service connection for a bilateral ankle 
disability.  He did not raise a claim for any knee disability 
in this application.  

He did submit private medical records on September 17, 1997 
that included an August 1986 orthopedic report showing left 
knee pain related to patellofemoral syndrome.  

Submitted in conjunction with his August 1997 claim were 
copies of his service medical records and private medical 
records, which were received in August 1997.  Among these 
records is an August 1986 orthopedic evaluation report which 
revealed complaints of aching in both knees and problems with 
both ankles becoming more valgus aligned.  X-rays done during 
this August 1986 evaluation showed some minimal degenerative 
changes in the lateral aspect of the patella, but didn't 
indicate which knee.  Right ankle X-rays were normal.  

The physical examination of the left knee revealed 
retropatellar grinding with pain, medical and lateral 
retinacular tenderness, patellar tenderness and pain on 
inhibition test.  The right ankle had a normal alignment with 
no weakness to the posterior tibial tendon and good strength 
of the posterior tibial tendon.  He had supple feet but flat 
arches and his hind foot was in valgus but came into varus 
with forward flexion.  The impression rendered included left 
knee pain related to patello-femoral syndrome, weak quads and 
right ankle deformities.  

A January 1992 treatment record reflects pain in the right 
knee and a March 1992 follow-up contains a notation that the 
knee was great, but does not specify which knee.  Records 
from March and April 1994 appear to address problems with the 
left foot and ankle.  A June 1997 orthopedic report also 
addresses findings regarding the left foot, but also 
indicates the same problems with the right foot.  This report 
indicates that the posterior tibial tendons were 
nonfunctional in either foot as far as plantar flexion and 
inversion were concerned.  

In a November 1997 rating decision, the RO in part, denied 
entitlement to service connection for a right ankle 
disability and left knee disability.  Notice of this decision 
was sent on December 11, 1997.  The veteran filed a notice of 
disagreement with these denials in January 1998.  A statement 
of the case was furnished in April 1998.  

The veteran sent a VA form 9 addressing the issue of 
entitlement to service connection for a bilateral ankle 
condition on May 21, 1998.  Other issues besides the left 
knee and right ankle disabilities that were denied by the RO 
were also appealed to the Board.  

A representative statement received by the RO on June 5, 1998 
specifically addressed the issue of entitlement to service 
connection for a bilateral knee disorder and serves as a 
timely substantive appeal.  Thus the veteran perfected his 
appeal of both the left knee and right ankle issues to the 
Board, despite the RO's statement in a September 1998 
supplemental statement of the case that regarded the issue of 
service connection for a bilateral knee condition as 
withdrawn due to his failure to specifically list it in the 
VA form 9 received on May 21, 1998.  The RO in a February 
1999 rating decision likewise construed the left knee issue 
as having been withdrawn from appeal, and again denied 
entitlement to service connection.  

The report of a May 1999 VA podiatry examination revealed a 
marked pes plano valgus foot type with minimal inversion of 
the right heel with toe standing.  The veteran was mildly 
tender to palpation about the medial right ankle joint.  The 
May 1999 examination diagnosed chronic deltoid ligament 
strain, right ankle, associated with plano valgus foot type.  

The May 1999 X-rays done in conjunction with a VA examination 
revealed tricompartmental osteoarthritic changes bilaterally 
in the knees and a right calcaneal spur in the right ankle.  

The report of a June 1999 VA orthopedic examination of the 
veteran's ankle and knee problems reflects findings on 
examination of the right ankle with tenderness along the 
anterolateral aspect of the joint.  His gait was an unusual 
external rotation type gait on his right lower leg, with a 
medialized toe push off and flat-footed gait pattern in both 
lower extremities.  He had 1+ anterior drawer and a 
significant pronated forefoot and longitudinal arch decrease 
that contributed to the ankle disability.  

Examination of the left knee revealed 5 degrees of valgus 
alignment and tenderness along the medial joint line, 
positive McMurray's consistent with degenerative arthritis 
and meniscal pathology.  His left knee had a range of motion 
of 0 to 140 degrees.  X-rays were interpreted as showing a 
varus deformity and narrowing of the medial compartment of 
the left knee.  Right ankle X-rays were interpreted as 
showing mild degenerative changes.  The diagnoses were right 
ankle sprain, chronic, moderate, with residual laxity and 
mild degenerative arthritis.  Also diagnosed was left knee 
sprain with mild post traumatic arthritis.  The rest of the 
examination concerned linking these two disorders to service.

While the appeal of both issues remained pending, the RO in 
an October 1999 rating decision granted service connection 
for a right ankle sprain with degenerative arthritis and left 
knee sprain with post traumatic arthritis.  The RO assigned a 
combined 10 percent evaluation for these disorders, effective 
from August 8, 1997.  Notice of this rating was sent on 
November 9, 1999.  

The RO's grant of service connection for the right ankle 
sprain and left knee sprain withdrew these issues from 
appellate consideration.   

The veteran did not appeal the combined 10 percent evaluation 
assigned for the right ankle and right knees disorders within 
a year of receiving notice on November 9, 1999.  
Correspondences sent within a year of this notice concerned 
the unrelated issues that had remained on appeal and did not 
address the question of entitlement to a rating in excess of 
10 percent for his right ankle and left knee disabilities.  
These unrelated correspondences include a waiver of 
additional evidence submitted in November 1999, a 
representative statement in lieu of form 646 in January 2000, 
a medical treatment summary submitted in June 2000, a waiver 
of additional evidence submitted in June 2000, a transcript 
of Travel Board hearing testimony dated in June 2000, and a 
brief filed in August 2000.

There is of record a Board decision dated in December 2000 
disposing of the additional issues that are not before the 
Board at this time.  

On April 17, 2001 the veteran filed a claim alleging 
entitlement to service connection for a right ankle sprain 
and left knee disability.  Records submitted in conjunction 
with this claim are VA records from 2000.  Among these 
records are February 2000 X-ray records addressing the 
veteran's pes planus deformity and finding no acute osseus 
abnormality.  Treatment notes from the same month reveal 
complaints of bilateral ankle and foot pain.  Treatment notes 
from March 2000 discuss physical therapy for bilateral knee 
problems, but focus more on the right knee, with no 
significant findings for the left knee shown.  

Physical therapy records were also received in conjunction 
with the claim filed in April 2001.  A March 2000 physical 
therapy record reflects the veteran to be walking with an 
assistive device and symptoms that appear to be limited to 
the right knee although chronic degenerative joint disease 
(DJD) of both knees was diagnosed.  A May 2000 physical 
therapy discharge note reflects the veteran to be lacking 5 
degrees from full extension of the left knee and primarily 
discussed right knee mobility problems.  He was said to be 
pain free at present.  Another May 2000 physical therapy note 
reflects a bilateral range of motion of 0-120 degrees with no 
laxity.  

Podiatry records from March 2000 to May 2000 focus on 
treating the veteran's severe pes planus valgus of both feet, 
which was not shown to have been aided by arch supports.  A 
March 30, 2000 prosthetics record reflects that the veteran 
was prescribed a brace locking the ankle at 90 degrees, with 
a long steel shank and rocking sole.  The podiatry and 
prosthetics records indicate that the brace was for the left 
ankle.

A December 28, 2000, VA treatment record reflects complaints 
of left knee pain ever since the veteran slipped and fell, 
and twisted his left knee two weeks earlier.  He did not 
strike the knee against the ground.  He was noted to wear 
ankle braces due to instability, but did not have them on.  
He was noted to have a tender MJL, positive McMurray test and 
range of motion from 0 to 95 degrees.  There was no swelling 
or redness.  The assessment was medial meniscal tear of the 
right knee.  

A December 28, 2000 X-ray of the left knee reflects 
tricompartmental osteoarthritic changes present on the left, 
manifested by osteophytosis.  Narrowing of the medial 
compartment joint space was shown, as was small joint 
effusion.  No fracture, dislocation or other acute osseous 
abnormalities were seen.  A January 4, 2001 follow up reveals 
some mild improvement, but with positive MJL tenderness, 
positive Mcmurray and pain on valgus stress.  His sensation 
was intact distally.

A follow up note on left knee medial collateral ligament 
(MCL) sprain dated April 10, 2001 reflects the veteran to 
report of some relief of left knee discomfort, with some 
residual morning stiffness that improves during the day.  He 
also gave a history of right ankle injury during service with 
no complaints of right ankle pain at the present time.  The 
examination revealed the left knee to be atraumatic and 
active range of motion, stable to v/v stress.  The right 
ankle had moderate pes planus and a valgus type deformity of 
ankle and ankle range of motion of 10 degrees dorsiflexion, 
45 degrees plantar flexion, and inability to do toe raise.  
The impression was left knee MCL sprain resolved, and right 
post tibial tendon dysfunction, probably stage II.  

A VA examination was conducted in June 2001.  In pertinent 
part, this examination revealed complaints of right ankle and 
left knee pain.  The veteran was noted to have had bilateral 
shoe inserts converted to UCB inserts, and also wore a left 
double upright AFO to his left ankle since November 2000.  
His right ankle showed a crepitant range of motion with 
dorsiflexion to 10 degrees.  Left knee showed a range of 
motion from 5 to 100 degrees with joint line tenderness 
medially as well as medial femoral condyle tenderness and 
effusion.  The diagnosis was right ankle pain with post 
traumatic osteoarthritis and left knee osteoarthritis, 
moderate to severe.  The examiner opined that the veteran's 
symptoms had progressed and he would probably need a left 
knee replacement soon, although he would probably be able to 
continue nonoperative treatment for his right ankle.  

In a July 2001 rating decision, the RO treated the veteran's 
April 17, 2001 claim as a claim for an increased rating for 
right ankle sprain and left knee disability.  

The RO assigned a separate 10 percent disability rating for 
the left knee and a separate 10 percent disability rating for 
the right ankle, effective April 17, 2001, the date of claim.

On July 11, 2002, the veteran testified before the 
undersigned Member of the Board at a videoconference hearing 
held at the RO.  He testified that he should be entitled to 
an effective date back to 1997 when he filed his original 
claim for service connection, because he had problems with 
pain in both his ankle and knee going back to that time.  He 
testified that he retired from his job in February 1990, and 
that he was on Social Security retirement benefits.  He also 
testified about having problems with his knee, primarily of 
pain, and of occasional instances when it gave way.  He 
testified that both his left knee and right ankle 
disabilities caused him trouble walking.   


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A § 5110; 
38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.

If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written. (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.

(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.

In addition, receipt of one of the following will be accepted 
as an informal claim in the case of a retired member of a 
uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay. The evidence listed will also be accepted as 
an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling. (1) Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed services.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 38 
U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit. 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim. 38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated. 38 C.F.R. § 3.160.

Statement of policy.  Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3. 38 C.F.R. § 3.103(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

"Notice" means written notice sent to a claimant or payee at 
his latest address of record. 38 C.F.R. § 3.1(q).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the Notice of 
Disagreement must make that clear. 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed. 38 C.F.R. § 20.302(a) 2001).

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  

The provisions contained in the rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability. 38 C.F.R. § 3.321.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.

Arthritis that is due to trauma, substantiated by 
radiological findings, is rated as degenerative arthritis.  
38 C.F.R. 4.71a, Diagnostic Code 5010 (2001).  



Degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved and includes 
painful motion. 38 C.F.R. 4.71a, Diagnostic Code 5003 (2001).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint (including the ankle and the knee) 
or group of minor joints affected by limitation of motion.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  In the absence of limitation 
of motion a 10 percent rating is assigned where there is x-
ray evidence of involvement of two or more major joints, or 
two or more minor joint groups, and a 20 percent evaluation 
is assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and occasional incapacitating exacerbations. 38 C.F.R. § 
4.71a; Diagnostic Code 5003 (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
held in Hicks v. Brown, 8 Vet. App. 417 (1995), that once 
degenerative arthritis is established by X-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) Where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) Where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) Where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in. Hicks v. 
Brown, 8 Vet. App. 417 (1995).

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent. 38 C.F.R. § 4.71a 
Diagnostic Code 5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent. Extension 
limited to 15° shall be rated 20 percent.  Extension limited 
to 10° shall be rated 10 percent and extension limited to 5° 
shall be rated 0 percent.  Diagnostic Code 5261.

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

A 10 percent evaluation may be assigned for limited motion of 
an ankle, which is moderate, and 20 percent when marked.  38 
C.F.R. § 4.71a; Diagnostic Code 5271 (2001).

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  For the ankle, 
dorsiflexion is considered normal at 20 degrees.  Plantar 
flexion of the ankle is considered normal at 45 degrees. 38 
C.F.R. § 4.71, Plate II.


Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) recently codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2002).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence in 
establishing entitlement to an earlier effective date exists, 
or was brought to the attention of the RO or the Board but 
not requested.  The RO notified the appellant of the evidence 
needed to substantiate the claim by virtue of rating 
decisions, a statement of the case, and other pertinent 
correspondence, in particular the supplemental statement of 
the case, that discussed the evidence considered since the 
initial decision on appeal, and requests for assistance in 
development of evidence to support his claim.  Further, he 
received VA examinations that collectively include 
substantial information that will permit an informed 
determination of the earlier effective date claim. 

The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  He 
attended a video conference hearing held before the 
undersigned Board Member where he provided testimony in 
support of his claim and did not alert the VA to the 
existence of any pertinent evidence not already associated 
with the claims file.  It is clear from the record that the 
RO's communications with the veteran in the aggregate have 
advised him to submit evidence in support of his claim.  He 
has been advised of what evidence he could submit himself or 
to sufficiently identify evidence and if private in nature, 
to complete authorization or medical releases so that VA 
could obtain the evidence for him.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board did in 
fact notify the veteran of this new law in its November 2001 
remand action.  As the Board noted earlier, the RO has in 
fact complied with the new law in fully executing the 
required duties to notify and to assist in the development of 
the claim.  The Board finds no prejudice to the veteran in 
proceeding with this case because the procedural actions of 
the RO are in essential agreement with and adhere to the 
mandates of this new law.  Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2002)); 
66 Fed. Reg. 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of 
Bernard, supra.

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the veteran has been prejudiced by any 
denials of those opportunities.  

In the veteran's case at hand, the dispositive facts are of 
record with respect to an effective date earlier than April 
17, 2001, for the award of a separate 10 percent rating for 
his left knee sprain with degenerative arthritis and right 
ankle sprain with traumatic arthritis.  The outcome is 
favorable in this matter.  Therefore the Board finds that he 
is not prejudiced by its consideration in the first instance 
of his claim pursuant to this new law.  As set forth above, 
VA has already met all obligations to the appellant under 
this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).


Earlier Effective Date

The veteran seeks an earlier effective date for the award of 
separate 10 percent evaluations for his left knee and right 
ankle disabilities.  The veteran originally filed his claim 
for service connection on August 8, 1997.  

In October 1999, while an appeal of a November 1997 denial 
was pending, the RO granted service connection for right 
ankle sprain with degenerative arthritis and right knee 
sprain with post traumatic arthritis and assigned a combined 
10 percent evaluation for these disorders, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 effective August 8, 
1997.  Notification of this decision was sent on November 9, 
1999.

In the present case, it is clear from the evidence that the 
veteran did not appeal the 10 percent rating assigned for 
this service-connected disability in the October 1999 rating 
decision.  He did not submit a Notice of Disagreement on this 
issue within one year of the date of notice of the 
notification letter. 38 U.S.C.A. § 7105(b)(1) (West 1991); 38 
C.F.R. § 20.302(a) (2001).

Since the veteran did not appeal the October 1999 rating 
decision with respect to the assignment of a combined 10 
percent rating for his service-connected left knee and right 
ankle disabilities, that determination is final. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (2001).

In the present case, it is clear from the evidence of record 
that the veteran filed his claim for an increased rating, on 
April 17, 2001.  This is the date that the RO received the 
claim.  Although he characterized it as a claim for service 
connection for his right ankle and left knee disabilities, he 
clarified that he was seeking reevaluation of these 
disabilities after the RO notified him he was already 
service- connected for them.

The Board also notes that the veteran submitted VA outpatient 
treatment records and physical therapy records in conjunction 
with filing his claim for an increase.  These VA records do 
precede by one year the April 17, 2001 claim.  However the VA 
records from April 2000 through May 2000 claim are shown to 
address problems other than his right ankle and left knee.  
These problems were shown to be a bilateral pes planus, which 
required a bracing of the left ankle.  

The April 2000 to May 2000 records likewise focused on a 
right knee problem, with a cursory PT examination of the left 
knee done in May 2000, which appear to be for comparative 
purposes and showed no significant findings.  

A December 28, 2000 VA record shows that examination for 
complaints of left knee pain following a slip and fall 
incident.  This examination showed findings of positive 
McMurray, narrowing of the medial compartment joint space, 
small joint effusion and restricted motion from 0 to 95 
degrees.  A diagnosis of MCL sprain was made on December 28, 
2000.  Records subsequent to this date showed the veteran's 
increased left knee problems to have persisted since this 
date.

The veteran did not submit any communication or action 
indicating an intent to apply for an increase prior to April 
17, 2001.  

The Board finds that the VA report of December 28, 2000 
showing treatment of increased left knee symptoms constitutes 
an informal claim for separate 10 percent ratings for the 
left knee disability and the right ankle disability. 38 
C.F.R. §§ 3.155, 3.157 (2001).

This December 28, 2000 VA medical report is also the earliest 
date in which an ascertainable increase in either a left knee 
or a right ankle disability is shown pursuant to 38 C.F.R. § 
3.400 (o)(2).  This record is the earliest instance in which 
the left knee is shown to produce symptomatology consistent 
with mild instability more closely resembling a 10 percent 
evaluation as separate from the right ankle disability or is 
consistent with evidence of X-ray involvement in more than 
two major joints with occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5003, 5257.

The Board concludes that the criteria for a December 28, 2000 
effective date, but not earlier, for the award of separate 10 
percent ratings for the left knee and right ankle 
disabilities have been met. 38 U.S.C.A. §§ 5101, 5110 (West 
1991); 38 C.F.R. §§ 3.151, 3.155, 3.157 3.400 (2001).


ORDER

Entitlement to an effective date, for the award of a separate 
10 percent disability rating for post traumatic arthritis of 
the left knee retroactive to December 28, 2000 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an effective date, for the award of a separate 
10 percent disability rating for degenerative arthritis of 
the right ankle retroactive to December 28, 2000 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

